DETAILED ACTION
This action is in response to an application filed with the US on 06/08/2020 and having an Effective Filing Date of 12/12/2017, in which claims 1-12 are pending and ready for examination (Note: there are two sets of claims dated 06/08/2020, since the Claims Worksheet indicates 12 claims, the set having of claims 1-12 and not having multiple dependent claims is the set currently under examination).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrases “preferably” and “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation “A loaded membrane as defined in claim 11” however claim 11 is to a method, and it is thus not clear which aspects of the membrane as would be used in the method of claim 11 (i.e. which seems to incorporates the limitations of all claims 1-11, some of which are optional, and would not fall under the further limitations of claim 12) are to be included in the apparatus claim 12. As such claim 12 will be treated as an independent claim, which reads : 
“A loaded membrane which contains a carrier membrane based on a polyarylene ethersulfone which carries carboxylate groups, and a cationic polymer which is a polymer comprising primary and/or secondary amino groups, where the carrier membrane is based on a carrier polymer obtainable by reacting at least one aromatic dihalide (Mla), a dialkali metal salt of at least one aromatic diol (M2a), and at least one anionic monomer, where the anionic monomer is a carboxylic monomer selected from aromatic diols which carry a carboxylate group (M2c).”
Claims 8-11 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0068978 (hereinafter “Lando”).
Regarding Claim 12 Lando discloses a loaded membrane which contains a carrier membrane based on a poly arylene ether sulfone which carries anionic groups (carboxylated polysulfone [0028], [0053], which is a poly arylene ether sulfone according to the instant spec pg. 7), and 
a cationic polymer which is a polymer comprising primary and/or secondary amino groups polyethyleneimine, poly-L-lysine, diethyl aminoethyl-dextran, or chitosan; claim 8, [0046]).
Lando further discloses the carboxylated polysulfone was prepared by the method in WO 2009024973, which produces the structure of [0053]:

    PNG
    media_image1.png
    131
    447
    media_image1.png
    Greyscale

Which, while not specifically disclosed to be produced by such a method, is never-the-less obtainable by reacting at least one aromatic dihalide (Mla), a dialkali metal salt of at least one aromatic diol (M2a), and at least one anionic monomer, where the anionic monomer is a carboxylic monomer selected from aromatic diols which carry a carboxylate group (M2c), as claimed.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113. 
Note: the abbreviations M1a, M2a, M2c are seen to only be abbreviations for the words used in claim 12, and are not seen to read in details from the specification such as more specific chemical structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected 35 U.S.C. 103 as being unpatentable over US 2015/0068978 (hereinafter “Lando”).
Regarding Claim 1 Lando discloses a loaded membrane which contains a carrier membrane based on a poly arylene ether sulfone which carries anionic groups (sulfonated polysulfone, carboxylated polysulfone [0028], [0053], which is a poly arylene ether sulfone according to the instant spec pg. 7), and 
a cationic polymer which is a polymer comprising primary and/or secondary amino groups polyethyleneimine, poly-L-lysine, diethyl aminoethyl-dextran, or chitosan; claim 8, [0046]); and that it may be used for (applications include desalination, waste water treatment, water purification, metal recovery [0025]), and thus while not specifically described it would have been obvious, and possibly inherent, to preform the desalination, waste water treatment, water purification or metal recovery by filtering contaminated water through the membrane of Lando, where at least desalination and metal recovery will necessarily and/or obviously include removing metal ions from the water; see MPEP 2112.
Regarding Claim 2 Lando discloses the method according to claim 1 where the cationic polymer may be polyethyleneimine, poly-L-lysine, diethyl aminoethyl-dextran, or chitosan; [0046].
Regarding Claim 3 Lando discloses the method according to claim 2 where the anionic groups include sulfonate, or carboxylate, i.e. in sulfonated polysulfone or carboxylated polysulfone; [0028], [0053]. 
Regarding Claim 4 Lando discloses the method according to claim 1 where the carrier membrane is based on a) a sulfonated polyarylene ether sulfone; or b) a carboxylated polyarylene ethersulfone; [0028], [0053].
Regarding Claim 5-6 Lando discloses the method according to claim 4; where the limitations of claim 4 are in the alternative, and thus the limitations of part c) are optional, and need not be addressed specifically, where the limitations of claims 5-6 further limit the part c) limitations of claim 4 and are thus also optional and need not be addressed specifically.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0068978 (hereinafter “Lando”) in view of US 2013/0306551 A1 (hereinafter “Weber”)
Regarding Claim 7 Lando discloses the method according to claim 6, but does not disclose where 0.1 to 40 mol% of the repeating units of the polyarylether sulfone carry at least one anionic group.
However Weber discloses a similar charged loaded membrane, where the membrane is a sulfonated polyphenylenesulfone (sPPSU) [0012], wherein the sPPSU is sulfonated such that 0.5-5 mol% of the monomeric constituents or repeating units of the polymer carry at least one sulfo group, so that the membrane provides improved hydrophilicity and proper mechanical stability [0023].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Lando such that 0.5-5 mol% of the monomeric constituents or repeating units of the sulfonated polysulfone polymer carry at least one sulfo group as disclosed by Weber so that the membrane provides improved hydrophilicity and proper mechanical stability [0023].
Regarding Claim 8 Lando in view of Weber discloses the method according to claim 7, but does not disclose where the metal ions are selected from Ca, Mg, Al, Cu, Ni, Pb, Zn, Sb, Co, Cr, Cd, Hg, Po, Ra, Rn, Th, U, Pu, Sr, Cs, Pm and/or Ag. However it is well known and obvious that desalination process remove metal ions included Ca, Mg from sources such as sea water, and therefore before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Lando in view of Weber by using seawater for the source water and removing from its Ca and Mg ions.
Regarding Claim 9 Lando in view of Weber discloses the method according to claim 8, but does not disclose where the carrier membrane has a molecular weight cutoff from 20,000 to 200,000 Da, and the loaded membrane has a molecular weight cut of below 20,000 Da. 
However Weber discloses a similar charged loaded membrane, where the membrane is a sulfonated polyphenylenesulfone (sPPSU) [0012], and has a molecular weight cutoff of 92,972 g/mol when not loaded [0134].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Lando in view of Weber by forming the membrane to have a MWCO of 92,972 g/mol as disclosed by Weber because this involves the simple substitution of known useful MWCOs for sulfonated polysulfone charged membranes which are later loaded with another chemical to obtain the predictable results of a successful membrane and filtration.
And with specific regard to the MWCO of the loaded membrane, the cationic polymers which are used to load the membrane are the same as claimed (i.e. see the rejection of claim 1/2) and thus the change in MWCO due to loading would be dependent on the amount of cationic polymer loaded onto the membrane, where the amount of the loading cationic polymer clearly effects the properties of the membrane including charge and reactivity. Thus it is the examiner’s position that the amount of cationic polymer loaded on the membrane and thus the MWCO of the loaded membrane, are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amount of cationic polymer loaded on the membrane and thus the MWCO of the loaded membrane, including those within the scope of the present claims, so as to produce desired filtration properties.
Regarding Claim 10 Lando in view of Weber discloses the method according to claim 9, but does not disclose where the loaded membrane is an ultrafiltration membrane.
However Weber discloses a similar charged loaded membrane, where the membrane is used as an ultrafiltration membrane [0020].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Lando in view of Weber by forming the membrane as an ultrafiltration membrane as disclosed by Weber because this involves the simple substitution of known pore size/uses of charged, loaded, sulfonated polysulfone membranes to obtain the predictable results of a successful membrane and filtration.
Regarding Claim 11 Lando in view of Weber discloses the method according to claim 10, but does not disclose further comprising a step of regenerating the loaded membrane after the filtering step by a treatment with an oxidation agent or a strong acid, and a subsequent step of a treatment with the cationic polymer. 
However, it is noted that the membrane may be treated with the cationic polymer during chemically enhanced backwash Lando [0041] i.e. a washing operation with a chemical cleaning agent.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Lando in view of Weber by treating the membrane with the cationic polymer during chemically enhanced backwash as disclosed by Lando in order to treat the membrane with said cationic polymer. As the cleaning and treating is done in the same solution and step, this necessarily involves at least some areas being treated with cationic polymer subsequent to being treated with the cleaning chemical before.
It is not specifically disclosed that this process is done after filtration in order to regenerate the membrane, however as chemically enhanced backwashing is usually done in order to regenerate the membrane after filtration it would have been further obvious to perform this process after filtration, i.e. to clean and regenerate the membrane.
With regard specifically to the cleaning agent being “an oxidation agent or a strong acid” the cleaning agent is disclosed to be an alkali cleaning solution [0064], which is an oxidation agent, and therefore it would have been further obvious to use an alkali cleaning agent in order to perform the cleaning.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773